[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                        MAY 22, 2012
                                       No. 11-10207
                                                                         JOHN LEY
                                                                          CLERK

                              D. C. Docket No. 08-43 DEA

RONALD LYNCH,

                                                                       Petitioner,

                                            versus

DRUG ENFORCEMENT ADMINISTRATION,

                                                                      Respondent.



                                Petition for Review of the
                                Drug Enforcement Agency


                                      (May 22, 2012)

Before DUBINA, Chief Judge, EDMONDSON, Circuit Judge, and GOLDBERG,*
Judge.

PER CURIAM:


       *
        Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting
by designation.
                                          I.

      Before us is a petition for review of a final order of the United States Drug

Enforcement Administration (“DEA”). The DEA issued an order to show cause to

petitioner, Dr. Ronald Lynch (“Dr. Lynch”), of Sanford, Florida, proposing to

revoke his DEA practitioner’s Certificate of Registration (“COR”). The COR

authorized Dr. Lynch to dispense controlled substances in Schedules II through V

pursuant to The Controlled Substances Act (“CSA”). The order to show cause

further proposed to deny any pending applications for renewal of Dr. Lynch’s

registration, pursuant to 21 U.S.C. §§ 823(f), 824(a)(4). The order to show cause

alleged that Dr. Lynch’s continued registration would be inconsistent with the

public interest because, from approximately June 2002 through September 2004,

he authorized controlled substance prescriptions for internet customers throughout

the United States with whom he did not have a doctor-patient relationship. The

order to show cause further stated that Lynch (1) issued prescriptions based on

online questionnaires and/or telephone “consultations,” (2) violated the laws of

several states by issuing prescriptions to residents where he did not have a medical

license, and (3) violated Florida law by issuing prescriptions over the internet

without a documented patient evaluation and discussion between physician and

patient.

                                          2
      A hearing was conducted before an Administrative Law Judge (“ALJ”) in

Arlington, Virginia. At the conclusion of the hearing, the ALJ recommended

revocation of Dr. Lynch’s registration. The DEA Deputy Administrator concurred

with the ALJ and issued a final decision revoking Dr. Lynch’s registration as a

practitioner and denying any requests for modification or renewal of such

registration. Lynch then filed this timely petition for review.

                                         II.

      The issues presented in the petition for review are (1) whether there is

substantial evidence to support the Deputy Administrator’s findings that Dr.

Lynch unlawfully dispensed controlled substances; and (2) whether the Deputy

Administrator’s revocation of Dr. Lynch’s COR to dispense controlled substances

was arbitrary, capricious, an abuse of discretion, or contrary to law.

                                         III.

      The agency’s factual findings are conclusive “if supported by substantial

evidence.” 21 U.S.C. § 877. “Substantial evidence is less than a preponderance,

but rather such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir.

2004)).

                                          3
      A court may set aside the Deputy Administrator’s final decision only if it is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

the law.” 5 U.S.C. § 706(2)(A). The reviewing court will not overturn an agency

decision where the agency “examined the relevant data and articulated a

satisfactory explanation for its action including a rational connection between the

facts found and the choice made.” Motor Veh. Mfrs. Ass’n v. State Farm Mut. Auto

Ins. Co., 463 U.S. 29, 43 (1983).

                                        IV.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that there is substantial evidence to support the

decision of the Deputy Administrator. Additionally, we conclude that the Deputy

Administrator’s revocation of Dr. Lynch’s Certificate of Registration to dispense

controlled substances was not arbitrary, capricious, an abuse of discretion, or

contrary to law. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                          4